02/23/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0341


                                      DA 21-0341
                                   _________________

NUGGETT CARMALT,

             Petitioner and Appellant,

      vs.                                                          ORDER

FLATHEAD COUNTY,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Heidi Ulbricht, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 February 23 2022